Citation Nr: 1507063	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

 The Veteran served on active duty from July 1963 to June 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That decision denied service connection for bilateral hearing loss and tinnitus and declined to reopen the Veteran's claim for service connection for erectile dysfunction.  Following that rating decision, the Veteran appealed the issues of entitlement to service connection for left ear hearing loss, tinnitus, and the denial to reopen the issue of service connection for erectile dysfunction.  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision in June 2008 denied service connection for erectile dysfunction, the Veteran was notified of this decision and apprised of his appeal rights, but did not timely appeal; new and material evidence was not received within the following year.

2.  Evidence added to the record since the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction, and raises a reasonable possibility of substantiating the claim.

3.  Left ear hearing loss is not related to service.  

4.  Tinnitus is not related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for erectile dysfunction are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the issue of whether new and material evidence was presented to reopen the claim for service connection for erectile dysfunction, as the claim is reopened, further discussion of VCAA compliance as pertaining to that issue is not necessary.

Turning to the issues of service connection for left ear hearing loss and tinnitus, the duty to notify was satisfied by way of a March 2011 letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, private treatment records, and lay statements have been obtained. 

A VA examination was conducted in October 2011 for hearing loss and tinnitus.  The opinion was rendered by a medical professional following a thorough physical examination and interview of the Veteran and review of the claims file.  The VA examiner obtained an accurate history, listened to the Veteran's assertions, and laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board observes that after the January 2013 statement of the case, additional evidence to include VA treatment records was associated with the claims file.  However, a review of these records reflects that none of the evidence is relevant to the issues on appeal.  Accordingly, the Board can proceed without remanding the additional evidence for the RO to consider in the first instance.  38 C.F.R. § 20.1304.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 


Legal Principles of a Claim to Reopen 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.
Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

The Veteran's original claim for entitlement to service connection for erectile dysfunction was denied in a June 2008 rating decision because the evidence of record did not demonstrate a relationship between the Veteran's erectile dysfunction and service-connected diabetes mellitus, type II.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

As such, the Board must consider whether new and material evidence has been received for his service connection prior to consideration on the merits of the underlying claim.  See 38 C.F.R. § 3.156.

In December 2010, the Veteran sought to reopen the Veteran's previously declined claim.  The RO, in a January 2013 supplemental statement of the case, constructively reopened the claim and denied the issue on its merits.  In making that determination, the RO considered new evidence added since the June 2008 final rating decision to include the Veteran's statements, VA medical center treatment (VAMC) records, and a February 2012 medical opinion from the Veteran's physician at the VAMC in which Dr. T.D. opines that the Veteran's erectile dysfunction is more likely than not related to his diabetes.  

This evidence is new as it was submitted after the June 2008 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim, namely a relationship between the Veteran's erectile dysfunction and his service-connected diabetes mellitus, type II.  38 C.F.R. § 3.156.  Thus, the claim of service connection for erectile dysfunction is reopened.

Service Connection for Hearing Loss and Tinnitus- Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In some cases, to include those pertaining to hearing loss and tinnitus, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, No. 13-0504 (U.S. Vet. App. Feb. 9, 2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2014).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, of 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014). 
Analysis

The Veteran's service treatment records demonstrate normal hearing upon enlistment.  Audiometric testing was not conducted at the time of his June 1967 separation from service.  

The Veteran's DD 214 shows that his military occupational specialty (MOS) was motor vehicle operator.  It may reasonably be conceded (based on the MOS and the Veteran's reports of his duties in service) that he was exposed to some degree of loud noise in service.  Noise exposure is conceded.

Post-service treatment records include a September 2009 VA medical center audiology consultation note in which the Veteran reported decreased hearing and denied having tinnitus.  Audiological testing revealed the level of hearing loss required for service connection under 38 C.F.R. § 3.385 in the left ear.  

In a May 2011 audiology note, the Veteran reported hearing loss and tinnitus which was constant, the Veteran reported that the onset of tinnitus was within the last year.  

The Veteran was afforded a VA hearing loss and tinnitus examination in October 2011.  During his examination, the Veteran reported that his military noise exposure included weapons training, small arms fire, artillery fire, explosions, and military transportation noise.  He described post-service noise exposure to include a job mowing lawns when the Veteran was in college.  He stated that he had exposure from a deer rifle and lawn care equipment following service.  He explained that he did not recall any specific symptoms of hearing loss at the time of discharge but stated that he thought his hearing was "not what it was" before he joined the service.  The Veteran reported tinnitus as beginning many years ago, he could not provide an earliest memory of the symptoms or any circumstances of onset, he had no recollection of the symptom during military service.

Following a physical examination of the Veteran and review of the claims file, the examiner stated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because there was no pure tone hearing test completed at the time of discharge or for forty years thereafter; and that it was therefore impossible to determine the onset of hearing loss.  The examiner cited a study by the Institute of Medicine entitled "Noise and Military Service; Implications for Hearing Loss and Tinnitus" stating that the study found that "in the absence of audiograms obtained at the beginning and end of military service it was difficult or impossible to determine with certainly how much of a specific individual's hearing loss was acquired during military service."  The examiner noted that the Institute of Medicine Study cited another work which found that prior military service was not associated with an increased risk of hearing loss in a population of older adults.

The VA examiner determined that it was less likely than not that the Veteran's tinnitus was related to service.  The examiner explained that the medical documentation suggested an onset in 2010 although the Veteran reported that it actually began years earlier at his examination.  The examiner noted that the Veteran had no recollection of the symptom in service or on discharge from service and that it was more likely that the onset was sometime after service.

As in-service noise exposure is conceded and the Veteran is shown to have left ear hearing loss for VA compensation purposes, the only remaining question is whether left ear hearing loss and tinnitus are related to his military service.  

Initially, the evidence also does not show that the Veteran's hearing loss is manifested to a compensable degree within one year of separation from service.  Hearing loss is not shown until many years after service.  Therefore, service connection is not warranted for sensorineural hearing loss based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In support of his claim, the Veteran has offered his contentions that his hearing loss and tinnitus are related to service.  The Veteran is not, however, competent to establish a relationship between his present hearing loss and his service, as these determinations fall outside the realm of common knowledge of a lay person in this case as the pertinent questions are a medically complex.  Jandreau, 492 F.3d at, 1377 n.4.

The only competent medical evidence which discusses the etiology of the Veteran's left ear hearing loss, the opinion of the October 2011 VA examiner, noted that it was not possible to provide a medical determination without resorting to speculation.  This determination was based upon the totality of the evidence, the VA examiner's clinical expertise, review of the related literature, and the Veteran's present degree of hearing loss.  

A medical opinion based on pure speculation is not to the required medical degree of certainty upon which a grant of service connection may be based.  VA law provides that service connection may not be established for a disability based on a resort to pure speculation or even remote possibility.  38 C.F.R. § 3.102 (2014); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (providing that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  

The Board finds that the October 2011 VA examiner rendered a legitimate inconclusive opinion and VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.")  

As there is no competent evidence that indicates that it is as least as likely as not that the Veteran's left ear hearing loss is linked to service, service connection for this disorder is not warranted.

The evidence is against service connection for tinnitus.  The Veteran is competent to report observable and continuous symptoms of tinnitus as such symptoms are capable of lay observation, however such continuous symptoms of tinnitus are not shown by the more probative evidence of record.  

While the Veteran stated that he had tinnitus for many years at his October 2011 VA examination, he is shown in September 2009 to deny symptoms of tinnitus and shown in May 2011 to report a one year history of tinnitus.  This renders the Veteran's October 2011 claim less credible secondary to his inconsistency in reporting.  Moreover, even assuming, for the sake of argument, that the Veteran had tinnitus prior to September 2009, the Veteran has not argued that he experienced tinnitus since service, rather he stated only that he had symptoms of tinnitus for "many years" which renders a theory of continuous symptoms since service still untenable.  Thus, continuity of symptoms since service is not demonstrated.

Here, the evidence fails to show evidence of an in-service incurrence of tinnitus or continuous symptoms of tinnitus since service and the competent medical evidence, specifically the findings of the October 2011 VA examiner, weigh against the Veteran's claim for service connection.

The preponderance of the evidence is against the claims for service connection for left ear hearing loss and service connection for tinnitus, there is no doubt to be resolved; and service connection for left ear hearing loss and tinnitus is not warranted.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for erectile dysfunction, to this extent only, is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

Turning to the reopened issue of entitlement to service connection for erectile dysfunction, included in the claims file is a May 2008 VA examination report in which the Veteran reported that his erectile dysfunction began in 2007.  Following examination, the VA examiner is shown to have determined that it was less likely than not that the Veteran's erectile dysfunction was related to his diabetes mellitus because it predated the Veteran's diagnosis of diabetes.  In a later June 2008 addendum to the examination report, the examiner stated that the Veteran's erectile dysfunction was diagnosed at the same time as diabetes, and he did not believe it was secondary to his diabetes.  

Significantly, however, the claims file includes private treatment records in which the Veteran reported erectile dysfunction in May 2004 and a history of diabetes is noted in an October 2005 treatment note.  Moreover, VAMC notes suggest that the Veteran had diabetes as early as 1998.  See August 2008, November 2011 VA Medical Center Eye Clinic Treatment Notes.

Because the VA examination report indicates that the VA examiner relied upon incorrect facts in finding that the Veteran's erectile dysfunction was not related to his diabetes, the Veteran must be afforded a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Of note, the claims file includes a February 2012 letter from the Veteran's VA physician which relates erectile dysfunction to diabetes mellitus, type II, however no rationale for that finding is provided and, therefore, additional development is necessary prior to adjudication.  






	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all additional VA treatment records from dated after April 1, 2014.  Request authorization and consent to release information to VA for any private treatment facilities which provided treatment for the Veteran's diabetes mellitus, type II or erectile dysfunction.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, afford the Veteran a VA examination in order to determine the nature and etiology of his current claimed erectile dysfunction.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction is caused by or aggravated by his service-connected diabetes mellitus, type II.  The examiner should consider the private treatment records indicating that the Veteran experienced erectile dysfunction in May 2004, and the August 2008 VA treatment entry note that suggests the Veteran had diabetes as early as 1998.

A complete rationale for any opinion expressed must be provided.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


